Citation Nr: 0937035	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-19 636	)	DATE
	)
MERGED APPEAL	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for service connected 
asthma, currently evaluated at 60 percent.

2.  Entitlement to service connection for coronary artery 
disease, as secondary to service connected asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from numerous decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York, which, in 
November 2000, increased the Veteran's rating for service 
connected asthma to 60 percent, and in March 2006, denied the 
Veteran's claims for service connection for coronary artery 
disease, to include as secondary to service connected asthma, 
and a TDIU.  With respect to the increased rating claim, the 
RO furnished a notice of the decision in January 2001 and 
subsequent decisions and notices thereof, which confirmed and 
continued the 60 percent rating, the most recent of which 
occurred in November 2004.  The Veteran thereafter submitted 
a timely Notice of Disagreement (NOD) in December 2004, and 
the RO then issued a Statement of the Case (SOC) in May 2005.  
The Veteran timely filed a substantive appeal in June 2005.

As for the claim of service connection for coronary artery 
disease, as secondary to service connected asthma, and a 
separate TDIU claim, the RO issued a notice of decision in 
March 2006 and the Veteran timely filed an NOD thereafter in 
May 2006.  In August 2006, the RO provided an SOC only with 
respect to the secondary service connection claim, and the 
Veteran timely submitted a substantive appeal.

The Veteran requested a Travel Board hearing on this matter, 
which was held in June 2007 where the Veteran presented as a 
witness before the undersigned Veteran's law judge.  A 
transcript of the hearing is of record.

In September 2007, the Board remanded the claims, to include 
the previously mentioned TDIU claim, requesting the Appeals 
Management Center (AMC) to: review the record and ensure 
compliance with all notice and assistance requirements set 
forth in the Veterans Claims Assistance Act of 2000 (VCAA); 
obtain any pertinent VA records reflecting medical treatment 
for asthma compiled since the August 2006 SOC, not already 
contained in the file, for inclusion in the Veteran's claims 
folder; afford the Veteran a VA pulmonary examination to 
assess the current level of severity of his service-connected 
asthma; obtain an opinion as to the likelihood that the 
Veteran's service connected asthma had aggravated his non-
service connected coronary artery disease; and issue a 
Statement of the Case to the Veteran and his representative 
addressing the issue of entitlement to total disability based 
on individual unemployability.  The record indicates that, in 
June 2009, the RO issued an SOC denying the claim for a TDIU.  
As the Veteran did not file a substantive appeal to the 
Board, disagreeing with the AMC's denial of his TDIU claim, 
the Board finds that this issue is no longer in appellate 
status and is not before the Board.  See 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009).  Inasmuch as the RO has not taken 
any action to indicate to the Veteran that the issue remains 
on appeal and it took steps to close the appeal (see 
certification of Appeal [VA Form 8]; June 2009 Supplemental 
Statement of the Case; and a July 2009 informal hearing 
presentation from the Veteran's representative), the 
requirement that there be a substantive appeal is not waived.  
Percy v. Shinseki, No. 05- 2961 (U.S. Vet. App. Apr. 17, 
2009).  Neither the Veteran nor his representative has 
contended otherwise.

In June 2009, the AMC issued an SSOC, denying the Veteran's 
claims for an increased evaluation for asthma and service 
connection for coronary artery disease.  As such, the Board 
finds that the provisions of the Board's September 2007 
remand have been complied with sufficiently and will now 
proceed with its review of the appeal.  Cf. Stegall v. West, 
11 Vet. App. 268 (1998).
 
In September 2007, the Board remanded a claim for service 
connection for anxiety as secondary to his service connected 
asthma.  The record does not indicate that the RO took any 
action regarding this claim.  As such, the Board again 
remands this issue to the RO for all appropriate action.  


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the medical 
evidence has not shown that the Veteran's service-connected 
asthma was manifested by FEV1 less than 40-percent predicted, 
or; FEV1/FVC less than 40 percent; or of more than one asthma 
attack per week with episodes of respiratory failure; also, 
treatment of the Veteran's asthma did not require daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications, albeit such treatment is 
contraindicated because the Veteran immunity system is 
compromised due to an unrelated illness.. 

2.  The service treatment records do not contain any notation 
regarding diagnosis or treatment for coronary artery disease, 
which is not apparent in the medical evidence of record until 
many years after service; the only competent opinions of 
record addressing the questions of whether the Veteran's 
heart disease is linked to service or whether his service-
connected asthma disorder either caused or aggravated the 
Veteran's coronary artery disease weigh against such causal 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6602 
(2008).

2.  Coronary artery disease was neither incurred in nor 
aggravated by active service, nor may it be presumed to have 
been incurred therein; the Veteran's coronary artery disease 
is not proximately due or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that, in a September 2007 notice letter, the 
AMC informed the Veteran about the information and evidence 
not of record that was necessary to substantiate his claims; 
the information and evidence that the VA would seek to 
provide; the information and evidence the claimant was 
expected to provide; and the information required by Dingess, 
and  information regarding substantiating a claim for 
secondary service connection, to include on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  However, this notice was not issued prior to the 
respective November 2004 and March 2006 rating decisions from 
which this appeal arises.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of the 
September 2007 letter, the AMC re-adjudicated the appellant's 
claims, as demonstrated by the June 2009 Supplemental 
Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing a fully compliant VCAA notification and 
re-adjudicating the claim in the form of a statement of the 
case to cure timing of notification defect); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a re-adjudication decision).  As the SSOC 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a re-adjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a re-adjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) (Mayfield II).  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertained to a greater degree of 
specificity with respect notice of the criteria necessary for 
an increased rating.  However, this decision has been 
overruled in large part by Vazquez-Flores v. Shinseki,--- 
F.3d ----, 2009 WL 2835434 (2009)).  Moreover, the September 
2007 letter informed the Veteran that he could submit 
evidence indicating that the disability had increased in 
severity.  This letter also specifically advised the Veteran 
that, if he had not recently been examined or treated by a 
doctor and could not submit other evidence of increased 
disability, he could submit his own statement.  He was 
further informed that this statement should completely 
describe his symptoms, their frequency and severity, and 
other involvement, extension and additional disablement 
caused by her disability.  The letter also listed types of 
evidence that the Veteran should tell the VA about or give to 
the VA that may have affected how the VA would assign a 
disability evaluation, including information about on-going 
treatment records; recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how the condition affects the 
ability to work; and statements discussing the disability 
symptoms from people who have witnessed how they affect the 
Veteran.  

It is also pertinent to note that, during the course of this 
appeal, the Veteran has been represented at the RO and before 
the BVA by a Veterans Service Organization (VSO) recognized 
by the VA, specifically the Veterans of Foreign Wars of the 
United States, and the Board presumes that the Veteran's 
representative has a comprehensive knowledge of VA laws and 
regulations, including those contained in 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (criteria for rating asthma).  

In view of the foregoing, the Board finds that the Veteran 
was informed or had actual knowledge of what was needed to 
substantiate the claims at issue in this matter.  In 
addition, the appellant has not alleged prejudicial error 
with respect to the content or timing of the VCAA notice that 
has been provided.  He has been represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claim on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  Under 
such circumstances, any error with respect to the content or 
timing of the notice is harmless.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's VA treatment records.  The 
Veteran was afforded several VA medical examinations, which 
were thorough in a nature and produced findings allowing for 
the evaluation of the Veteran's asthma.  In addition, the RO 
acquired four competent medical opinions regarding whether 
there the Veteran's service-connected asthma either caused or 
aggravated his coronary artery disease.  There are also 
competent opinions addressing the question of a nexus between 
a current diagnosis of heart disease and service.  Under 
these circumstances, there is no duty to provide another 
medical examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 38 C.F.R. 
§ 3.310.

Under these circumstances, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Increased Rating; Secondary Service Connection 

a.  Factual Background.  The Veteran essentially contends 
that his service-connected asthma warrants a higher rating as 
it is productive of greater functional impairment than the 60 
percent rating assigned.  He also contends that his asthma 
aggravated his coronary artery disease.  The relevant 
evidence consists of service treatment records, VA and 
private treatment records, and statements from the Veteran.  

Procedurally, In a July 1970 rating decision, the RO granted 
the Veteran's claim for service connection for asthma, 
assigning a noncompensable (0 percent) rating.  In February 
2004, the Veteran filed a claim for an increased rating for 
asthma.  In a November 2000 rating decision, the RO granted 
the Veteran's claim for an increased rating, evaluating his 
asthma at 60 percent from February 24, 2004, the date of 
receipt of his claim.

Reviewing the medical evidence of record, in a November 1967 
service pre-enlistment medical examination report, the 
examiner did not note any abnormality.  Subsequent service 
treatment records do not include any notation regarding 
diagnosis or treatment for coronary artery disease.  In a 
November 1969 service discharge medical examination report, 
the examiner did not note any abnormality.

In a May 2000 VA medical examination report, the examiner 
noted that the Veteran's pulmonary function test results were 
FEV1 at 60 percent predicted, and FEV1/FVC at 54 percent.  
Flow at mid to low lung volumes were reduced.  There was no 
bronchodilator response.  The examiner noted a mixed 
obstructive/restrictive lung dysfunction.  The diagnosis was, 
in pertinent part, bronchial asthma.  In an October 2000 
addendum, the examiner reiterated that the Veteran had a 
mixed obstructive/restrictive dysfunction.  He then stated 
that the FEV1/FVC results were more representative of his 
pulmonary function than the FEV1 results.  

In a January 2001 VA treatment record, the Veteran reported 
to the emergency room with diffuse chest pain after severe 
coughing.  He indicated that he was feeling well until he 
started coughing that morning.  He smoked marijuana to help 
clear the phlegm.  Then, he started coughing, bringing up 
yellow sputum, and subsequently developed chest pains.  After 
an examination and a chest X-ray, the examiner diagnosed 
chest pain, atypical.  In his notes, the examiner noted that 
the Veteran's arterial blood gases were normal.

In a January 2002 statement, a private physician indicated 
that the Veteran's nonservice-related hepatitis C and AIDS 
disorders had worsened his service-connected asthma disorder.  
The examiner noted that the Veteran was on inhalers and had 
to use them everyday.  He also stated that he could not give 
the Veteran some useful asthma medications because he feared 
aggravating the Veteran's immunodeficiency.  In a March 2002 
letter, the same physician stated that, due to the Veteran's 
HIV and immunodeficiency, he could not treat his asthma with 
oral corticosteroids.

In a January 2002 VA treatment record, the Veteran reportedly 
indicated having shortness of breath and a cough of a few 
days duration.  The Veteran reported spending most of his 
time out in the streets over the prior year.  The examiner 
noted that he had a history of recurrent thrush, but not of 
recurrent pneumonia or tuberculosis.  The Veteran stated that 
he had asthma with mild shortness of breath, but that the 
shortness of breath had become more severe over the prior few 
days.  He also stated that the shortness of breath was not 
related to physical activity.  The examiner noted that a 
chest X-ray was normal.  The examiner gave the Veteran an 
albuterol nebulizer.  Afterwards, the Veteran's shortness of 
breath improved and his cough subsided.  The examiner noted 
that the Veteran seemed to have had a mild asthmatic attack, 
which improved after the use of bronchodilators.  

In a December 2003 VA examination report, the Veteran 
reported having intermittent productive cough with sputum.  
He said that he was barely able to walk two blocks and unable 
to climb stairs.  The Veteran reported that he was 
hospitalized for asthma three to four times since 1970.  He 
indicated that, the previous month, he was hospitalized for 
one to two days.  He indicated that he did not use oxygen.  
The Veteran noted that he had not worked since 1987 because 
of asthma, musculoskeletal problems, and depression.  He 
indicated that his occupation was affected by asthma, and his 
activities of daily living were affected because of asthma 
and underlying problems such as HIV and depression.  

Upon physical examination, the examiner noted no evidence of 
cor pulmonale, RVH, or pulmonary hypertension.  The examiner 
noted no evidence of restrictive disease.  She reported 
decreased breath sounds and scattered wheezes all over the 
lungs.  A chest X-ray was normal.  Pulmonary function testing 
resulted in FEV1 of 2.74 and FEV1/FVC of 99 percent.  The 
examiner indicated that there was no obstructive lung defect 
by FEV1/FVC ratio, but a restrictive lung defect could not be 
excluded.  Diffusion capacity was normal.

In an April 2004 private treatment record, the examiner noted 
that the Veteran had a history of coronary artery disease 
with a cardiac catheter inserted in November 2003.  

In a July 2005 VA examination report, the Veteran indicated 
that he required bed rest as prescribed by a physician three 
times per month with each occurrence lasting anywhere from 
two to three days.  Regarding employment, the Veteran stated 
that he last worked in 1987.  He indicated that he suffered a 
back injury at that time, resulting in chronic low-back pain.  
Concomitant with this injury, he learned of his positive HIV 
status, resulting in severe depression.  He reported that he 
was unable to motivate himself to find employment.  As a 
result of his asthma, cachexia, myocardial infarction, 
peripheral neuropathy, chornic pancreatitis, severe 
depression, and frequent hospitalizations, the Veteran stated 
that he was unable to maintain employment.  Amongst other 
disorders, the examiner diagnosed coronary artery disease.  

In a separate July 2005 VA examination report, the Veteran 
reportedly stated that he experienced myocardial infarctions 
in 2003 and 2004.  He reported that he became dyspnic after 
climbing one flight of stairs.  He stated his belief that his 
coronary artery disease further aggravated his dyspnea upon 
exertion.  After an interview, a physical examination, and a 
review of the claims file, the examiner stated that the 
Veteran's coronary artery disease was less likely than not 
secondary to the Veteran's service-connected asthma because 
the two conditions were not related.  

In July 2005 VA pulmonary function examination report, the 
Veteran reported having daily cough with clear sputum 
production.  He indicated that he would become dyspnic after 
climbing one flight of stairs.  He reported wheezing on a 
daily basis, requiring the use of a rescue inhaler.  He 
indicated that his baseline function between attacks was 
poor.  He stated that he visited the emergency room three 
times per month and that he was hospitalized approximately 50 
times for asthma within the prior 15 years.  Upon physical 
examination, the examiner noted no evidence of cor pulmonale, 
RVH, or pulmonary hypertension.  The examiner noted no 
evidence of restrictive lung disease.  The examiner indicated 
that pulmonary function tests could not be performed due to 
"poor patient effort."  The diagnosis was moderate 
persistent asthma.  

In a May 2006 statement, the Veteran indicated that he 
believed that his asthma either exacerbated his heart 
condition or possibly caused it.

In a September 2006 VA treatment record, the Veteran 
reportedly sought treatment at the emergency room.  He stated 
that, after smelling fumes one hour prior to his ER visit, he 
experienced an asthma attack.  The examiner noted a bilateral 
wheeze.  Upon examination, airway/breathing were normal.  The 
examiners treated with albuterol, atrovent, and prednisone.  
Approximately 15 minutes after treatment, a physician 
examined the Veteran and recommended more inhaler treatment.  
However, the Veteran refused, stating that he felt better. 
and left.  

At the June 2007 hearing, the Veteran stated that dust and 
gas would trigger his asthma.  He reported that he had asthma 
attacks, requiring hospitalization, about three times each 
month and, at the VA during the previous week, the examiners 
had treated him by giving him oxygen, but would not give him 
a pump to administer oxygen on his own.  He indicated that 
dust in the air would trigger his asthma so he used a 
humidifier at home.  (Hearing Transcript, pages 4-5).  The 
Veteran recalled leaving his position as a navigation 
technician because fumes and gas, apparently at the worksite, 
would set off his asthma.  He indicated that an examiner 
diagnosed him as having coronary artery disease about two to 
three years prior to the Board hearing.  (Hearing Transcript, 
page 6).  The Veteran stated that he used a nebulizer.  
(Hearing Transcript, page 7).  He also indicated that he 
believed that his asthma aggravated his heart disease.  
(Hearing Transcript, page 8).  

In an April 2008 VA respiratory examination report, the 
Veteran reported having chronic obstructive pulmonary disease 
(COPD) and asthma since 1970.  He reported experiencing 
dyspnea upon exertion.  As such, he walked slowly, usually 
only one block, and would climb only one flight of stairs.  
He stated that he experienced attacks three to four times per 
day, lasting from two hours to all day.  He indicated that he 
treated the disorder with Singulair, but that he could not 
use bronchodilators.  Upon physical examination, the examiner 
noted that the lungs were clear; and there was no evidence of 
cor pulmonale, RVH, or restrictive lung disease.  The 
examiner reported being unable to perform pulmonary function 
tests, but indicated that arterial blood gasses on room air 
showed oxygen saturation at 96 percent (normal).  The 
diagnosis was bronchial asthma.  After a review of the claims 
file, the examiner stated that the Veteran's bronchial asthma 
did not aggravate his coronary artery disease, based on his 
history, physical examination, review of the claims file, and 
medical records. 

In an April 2008 VA treatment record, recorded the same day 
as the respiratory examination report, the Veteran reported 
to the emergency department, indicating shortness of breath.  
He reported that his asthma was triggered by fumes in the 
air, apparently when he was trapped in a van in a tunnel.  He 
made it clear that the asthma was due to the exhaust and not 
the feeling of being trapped in the tunnel.  He reported that 
he had to try to separate his experiences with asthma from 
those involving anxiety and chest discomfort.  He stated that 
he experienced chest tightness after frequent treatment with 
albuterol.  He indicated having no tightness or chest pain on 
exertion, but stated that his walk was dyspnea-limited.  Upon 
physical examination, the examiner noted mild to moderate 
respiratory work with breathing.  Respiratory findings 
indicated "intermittent wheezing, some transmitted upper 
airway."  The assessment was asthma/dyspnea.  In her report, 
the examiner stated that it was difficult to separate the 
Veteran's true asthma symptoms from possible periods of 
anxiety; or to determine how the anxiety of shortness of 
breath was worsening asthma, possibly by stacking breaths.  
The Veteran was given combivent XL and albuterol XL in the 
emergency department.  The examiner stated that the Veteran 
was generally medication avoidant, believing his asthma to be 
solely fume-triggered.  She stated that his knowledge about 
asthma was not very broad, but noted that he might be correct 
in his fears that more aggressive treatment for the disorder 
would not reduce his sensitivity to triggers.  The examiner 
also diagnosed chest discomfort with albuterol treatments, 
but stated that this was not reproducible with all his 
treatments and that there was no other evidence of angina.  

In a May 2008 VA treatment record, the Veteran reported for 
pulmonary testing, but indicated that he was not feeling 
well.  The examiner stated that the Veteran tried hard, but 
was only able to complete the Slow Vital Capacity portion of 
the test.  The maneuver left him extremely dyspneic, wheezing 
audibly on both inspiratory and expiratory phases.  The 
examiner stated that it was possible that anxiety played some 
role in his shortness of breath.  

In an August 2008 VA respiratory examination report, the 
Veteran reportedly stated that he visited the emergency room 
approximately 30 times per year.  He indicated that his last 
such visit was in July 2008.  When in the emergency room, he 
would mostly be treated with albuterol.  He stated that he 
had a daily cough with clear sputum and flare-ups of asthma 
almost every night.  Upon physical examination, there was no 
evidence of cor pulmonale, RVH, or pulmonary hypertension.  
The examiner noted no evidence of restrictive lung disease, 
but auscultation of the lungs showed wheezes all over the 
lungs.  Pulmonary function tests showed FEV1 of 1.76 and 
FEV1/FVC of 87 percent.  The examiner stated that the Veteran 
refused an inhalant bronchodilator and was unable to perform 
a body plethysmography.  There was no obstructive lung defect 
found.  The examiner opined that the Veteran most likely had 
additional restrictive lung disease.  A chest X-ray showed 
hyperinflated lungs with no acute pathology.  The examiner's 
diagnosis was severe persistent asthma.  The examiner noted 
that the disorder had worsened since the July 2005 
examination, noting that the Veteran woke at night because of 
wheezing and experienced asthma exacerbation more than four 
to five times per month and attacks mostly everyday.  The 
examiner also stated that the Veteran's coronary artery 
disease was a separate condition from his asthma.  As such, 
the asthma was not related to and did not exacerbate the 
coronary artery disease.

In an April 2009 VA respiratory examination report, the 
Veteran stated that he did not use oxygen therapy.  Upon 
physical examination, the examiner found no clinical evidence 
of pulmonary hypertension, RVH, cor pulmonale, or congestive 
heart failure.  There was no residual pulmonary embolism, 
respiratory failure, chronic pulmonary thrombosis embolism, 
ankylosing spondylitis, or residuals of malignancy.  Upon 
pulmonary function testing, the examiner stated that the 
Veteran was unable to complete testing secondary to cough.  
The diagnosis was moderate persistent asthma and coronary 
artery disease.  After a review of the claims file, the 
examiner stated that the coronary artery disease was less 
likely than not aggravated by the Veteran's asthma.  The 
examiner stated that asthma is not a risk factor for the 
development of coronary artery disease and has not been 
associated in its etiologic development.  Furthermore, the 
examiner opined that the asthma less likely than not 
aggravated the pre-existing coronary plaques of the Veteran's 
concurrent atherosclerotic heart disease.  

b.  Law and Regulations.  

(i).  Service Connection.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  
	
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Certain chronic diseases (including arteriosclerosis and 
coronary artery disease) may be presumptively service 
connected if manifested to a compensable degree in the first 
post-service year.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of a chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

(ii).  Secondary Service Connection.  Pursuant to 38 C.F.R. § 
3.310(a), a "disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected."  See Evans v. West, 12 Vet. App. 22, 29 
(1998) (noting requirements for establishing service 
connection on a secondary basis).  Thus, in order to 
establish a secondary service connection claim, the Veteran 
must show: (1) the existence of a current (secondary) 
disability; (2) the existence of a service- connected 
disability; and (3) evidence that the service- connected 
disability proximately caused the secondary disability.  38 
C.F.R. § 3.310(a).  A Veteran may also establish secondary 
service connection by demonstrating that his current 
(secondary) disability became aggravated or chronically 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a Veteran's non-service- connected [secondary] 
condition is proximately due to or the result of a service- 
connected condition, such Veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the aggravation 
of a non-service-connected [secondary] condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a)").  If a Veteran succeeds in establishing 
service connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).

VA amended 38 C.F.R. § 3.310 during the pendency of this 
appeal, effective October 10, 2006. This amendment added the 
following provision to this regulation: "(b) Aggravation of 
nonservice-connected disabilities.  Any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service- connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, the VA will not concede that a nonservice- connected 
disease or injury was aggravated by a service- connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level."  
38 C.F.R. § 3.310.

(iii).  Increased Rating.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth the in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. §§ 4.1, 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  While the Veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 6602 provides ratings for bronchial asthma.  
Forced Expiratory Volume in one second (FEV1) of 71- to 80-
percent predicted value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV1/FVC) of 
71 to 80 percent, or; intermittent inhalational or oral 
bronchodilator therapy, is rated 10 percent disabling.  FEV1 
of 56- to 70-percent predicted, or; FEV1/FVC of 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication, is 
rated 30 percent disabling.  FEV-1 of 40- to 55-percent 
predicted, or; FEV1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, is 
rated 60 percent disabling.  FEV1 less than 40-percent 
predicted, or; FEV1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications, is rated 
100 percent disabling.  A Note to Diagnostic Code 6602 
provides that, in the absence of clinical findings of asthma 
at the time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. § 4.97. 

(iv).  Doctrine of Reasonable Doubt.  It is the defined and 
consistently applied policy of the VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

c.  Analysis.  After consideration of the totality of the 
record, the Board finds the preponderance of the evidence to 
be against an increased rating for the Veteran's asthma.  The 
Board notes that, in a May 2000 VA medical examination 
report, the Veteran's pulmonary function test results were 
FEV1 at 60 percent predicted, and FEV1/FVC at 54 percent.  
Likewise, in a December 2003 VA examination report, the 
Veteran's pulmonary function test results included a finding 
of FEV1/FVC at 99 percent.  Moreover, in the August 2008 
examination report, the examiner noted FEV1/FVC results of 87 
percent.  These results are far greater than the pulmonary 
function results required for the next higher 100 percent 
rating, specifically findings of FEV1 of less than 40-percent 
predicted, or; FEV1/FVC of less than 40 percent.  38 C.F.R. § 
4.97, Diagnostic Code 6602. The Board notes that other 
examinations did not include pulmonary function results.  
However, in a July 2005 VA examination report, the examiner 
noted that the lack of such results was due to "poor patient 
effort."  In an April 2008 report, the examiner noted that 
the Veteran was unable to perform the pulmonary function 
tests, but arterial blood gasses on room air showed oxygen 
saturation at 96 percent (normal).  Finally, in the most 
recent examination report, authored in April 2009, the 
examiner noted that the Veteran could not perform pulmonary 
function tests due to coughing.  However, after physical 
examination, the examiner only diagnosed moderate persistent 
asthma.  (Emphasis added).  Such findings, especially those 
of the April 2009 examination, are not indicative of the 
criteria required for a 100 percent rating for this disorder.  

Although the Veteran's asthma causes frequent, even daily 
attacks, the record does not contain any treatment or 
diagnosis for respiratory failure, which would warrant a 100 
percent rating.  See Diagnostic Code 6602, which specifies 
that more than one asthma attack per week with episodes of 
respiratory failure is rated 100 percent.  The record 
indicates that the Veteran does not take corticosteroids or 
immuno-suppressive medications due to his acquired immune 
deficiency syndrome (AIDS).  However, the record also does 
not include any competent medical evidence indicating that, 
were the Veteran to be treated with such medication, such use 
would be daily or of a high-dosage.  Id. (requiring daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications for a 100 percent rating).  
Overall, the preponderance of the evidence is against a 
finding that the Veteran's asthma meets the criteria for the 
next highest rating of 100 percent.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 60 percent for the Veteran's asthma.  
Accordingly, the benefit of the doubt doctrine does not apply 
to this aspect of the appeal.  38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant").  

Extraschedular Rating.  The Board also finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Veteran has indicated, in 
statements to the Board and to medical professionals, that he 
has been hospitalized and treated in the emergency room 
frequently for his asthma.  The Board notes that, outside of 
standard appointments to get medicine and treatment for other 
disorders, the claims file contains very few records noting 
hospitalization for the Veteran's asthma.  Moreover, the 
Veteran stated at the June 2007 Board hearing that he had to 
leave his job solely due to the asthma.  However, the Board 
notes that in other records, including the July 2005 VA 
examination report, the Veteran indicated that he stopped 
working due to a multitude of medical difficulties, including 
low-back pain, cachexia, myocardial infarction, peripheral 
neuropathy, chronic pancreatitis, and severe depression.  He 
has also been treated for AIDS in recent years.  Considering 
the lack of consistency with the Veteran's statements 
regarding employment and the lack of evidence considering his 
claims of hospitalization, the Board does not find the 
Veteran's statements regarding these matters to be credible.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006) (noting that the Board, as part of its duties, is to 
weigh the evidence of record and determine credibility).  The 
Board understands that the Veteran's asthma causes him great 
difficulty.  However, the Board also notes that the 60 
percent rating currently assigned for the Veteran's asthma 
compensates him for the disorder on his ability to function 
under the ordinary conditions of daily life, including 
employment.  Such a rating takes into account significant 
functional impairment.  In the absence of credible evidence 
of frequent hospitalizations and marked interference with 
employment, the Board finds that the criteria for submission 
for consideration for the assignment of an extraschedular 
rating for asthma pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

b.  Coronary Artery Disease.  The Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim for service connection for coronary artery disease, to 
include as secondary to his service-connected asthma.  The 
Veteran does not contend that his coronary artery disease is 
directly related to service.  The Board notes that the 
Veteran's service treatment records do not contain any 
finding or notation regarding coronary heart disease.  
Moreover, the record of evidence does not contain a diagnosis 
of coronary artery disease until, at earliest, November 2003 
February 2009, more than 33 years after service.  The Board 
notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that weighs against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  As such, 
the Board finds that the Veteran is not entitled to service 
connection for coronary artery disease on a direct incurrence 
of (one-year) presumptive basis.  38 U.S.C.A. §§ 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309  

The medical evidence of record contains several competent 
opinions regarding whether the Veteran's coronary artery 
disease was caused or aggravated by the Veteran's service-
connected asthma.  The reports indicate that each examiner 
based their opinion on an interview with the Veteran, a 
physical examination, and a review of the claims file.  In a 
July 2005 VA examination report, the examiner stated that the 
Veteran's coronary artery disease was less likely than not 
secondary to the Veteran's service-connected asthma because 
the two conditions were not related.  In an April 2008 VA 
examination report, the examiner stated that the Veteran's 
bronchial asthma did not aggravate his coronary artery 
disease.  In an August 2008 VA examination report, a third 
examiner opined that the Veteran's coronary artery disease 
was a separate condition from his asthma and, as such, was 
not related to and did not exacerbate the coronary artery 
disease.  Finally, in an April 2009 examination report, 
written by the author of the July 2005 report, the examiner 
stated that the Veteran's coronary artery disease was less 
likely than not aggravated by the Veteran's asthma.  In 
explaining his opinion, the examiner noted that asthma is not 
a risk factor for the development of coronary artery disease 
and has not been associated in its etiologic development.  
Furthermore, the examiner opined that the asthma less likely 
than not aggravated the pre-existing coronary plaques of the 
Veteran's concurrent atherosclerotic heart disease.  Noting 
the thoroughness of each examination, the review of the 
claims file, and the rationale provided, the Board finds 
these examiners' opinions to be of substantial probative 
value in the matter of whether the Veteran's coronary artery 
disease was related to his service-connected asthma disorder.  
See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); 
Prejean v. West, 13 Vet. 444, 448 (2000).

As there is no competent medical opinion of record to refute 
the VA examiners' conclusions, and given the absence of any 
records of treatment until many years post-service, the Board 
must conclude that the preponderance of the evidence is 
against a nexus between the currently diagnosed coronary 
artery disease and any incident of or finding recorded during 
service; and against a finding that the Veteran's service-
connected asthma caused or aggravated his coronary artery 
disease.

The Board has considered the Veteran's assertions that his 
coronary artery disease is attributable to his service-
connected asthma.  However, the Veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation of his current disability of the lower spine.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claims for direct and secondary service connection for 
the Veteran's coronary artery disease.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable and the Veteran's appeal 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an increased rating for service-connected 
asthma, currently evaluated at 60 percent, is denied.

Entitlement to service connection for coronary artery 
disease, as secondary to service connected asthma, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


